Ingraham, J. (dissenting) :
I think the persons sought to be brought in are necessary parties to a complete determination of the controversy between the plaintiff and the Manhattan Trust Company, as trustees, and that under *428section 452 of the Code of Civil Procedure the court should have directed them to be brought in as parties to the action. Under the decision of the Court of Appeals, the Manhattan Trust Company, as trustee, is not entitled to the possession of this property as against the plaintiff, unless the holders of obligations who acquired them for a valuable, consideration, after the delivery to the Manhattan Trust Company of the property to'secure the payment "of such obligations and who relied upon such possession' when they paid therefor, have acquired rights superior to the plaintiff. . The right of each of the holders of these obligations must, therefore, depend upon his ability to prove that he was ¿V bona fide holder of the obligation for value, relying upon the actual possession of this property by the defendant trustee. For the purpose of’ determining the right to have the property in the hands of the Manhattan Trust Company applied to the payment of these obligations and thus to determine the whole controversy, I think the holders of the obligations should be made parties to the action so that the final judgment could settle the whole controversy as between the holders of these obligations and the plaintiff and the defendants.
Order affirmed, with ten dollars costs and disbursements.